DICK, District Judge,
(charging jury.) The cause of action in this case originated in the state of South Carolina. As the action is of a transitory character, it was rightfully brought by the plaintiff in a court of this state in the county of Ms residence. tJnder the provisions of the act of congress of ¡March 3, 1887, corrected by the act of August 13, 1888, the defendant ñled a petition ¡to have the cause removed to this court on the ground of “local [prejudice.’" This court, being of opinion that the sufficient allegations of the petition were sustained by the proofs offered, ordered a removal as prayed for.
I can well conceive that an individual nonresident defendant may have some grounds to apprehend the existence of local prejudices against him, in an action brought in a state court in a county where a plaintiff resides, who has, by reason of family, social, and business relations and connections, acquired considerable influence, but 1 know of no just or reasonable geneva! cause for local prejudices against a railroad corporation doing business in the county where a suit is brought. Railroad corpora flour, are in many respects public institutions, and confer almost inestimable benefits upon all sections of the country. They have their tracks and station houses in nearly every county and state in the nation. They are beneficent and powerful agents in the progress of civilization, advancing state and national power, prosperity, and greatners, and materially ■contributing to individual comfort, convenience, enjoyment, improvement, and wealth in all the departments of domestic, social, and business life. That such prejudices do exist is clearly manifested by the numerous cases in which such, corporations have filed petitions in federal courts, making such allegations, for the purpose of obtaining judicial orders of removal from state courts.
I can easily understand how local prejudices may have concentration and power in the narrow limits oí a county where local causes ■exist, and where jurors are neighbors, and frequently meet in social and business intercourse, but I am surprised that such prejudices seem to prevail in all communities. These railroad companies are not apprehensive that the judges in the state courts will do them wrong and injustice in the administration of the law, but they fear the action of local jurors, who are more accessible to the ■passions and prejudices excited and applied by immediate surround*250ing influences. These companies, therefore, anxiously desire their causes to be tried before jurors in the federal courts; who are summoned from a larger extent of territory, and who are usually the most intelligent and upright citizens and business men in their communities. Under these circumstances I feel that an imperative official obligation rests upon me to instruct you that it is your sworn, solemn, and legal duty to guard yourselves against any influences other than those legitimately produced by the testimony in this case, and to divest your minds of all kinds of prejudices, if any such are entertained by you. The defendant company is entitled in this court to the same rights as the plaintiff; no more and no less. It would be entitled to such equal rights in any court of justice. I am aware that sympathy for human injury and suffering is a natural sentiment, and usually commendable, but it should not improperly influence the action of a jury in the discharge of a solemn legal duty. You must patiently hear and consider the testimony, you must deliberately weigh its force and effect, and then determine the preponderance with the same impartiality that you would do if the controversy was between two of your fellow citizens.
I have the legal right to express to you my views of the evidence, but on this trial I will observe the laws of this state, and leave you to consider and determine all the matters of fact involved in the issues submitted to you for trial. On you alone rests the responsibility of determining the facts, and, if the facts found by you justify, you can assess just compensatory damages for the injuries sustained by the plaintiff; but I deem it proper to advise you that the court can set aside your verdict, and grant a new trial, if the damages are unreasonably excessive.
I wül now proceed to perform my special duty in announcing the principles of law which I think are applicable to the issues of fact before you for trial. As I desire to be fully and clearly understood by you, and to have my views of the law expressed with certainty and accuracy, so that they may be reviewed and reversed in an appellate court, if erroneous, I have deemed it proper to reduce to writing and to read to you my instructions on this subject. Some of the issues submitted have been withdrawn, or the 'answers to be returned are agreed upon by counsel.
First and second issues. Before you can answer “Yes” to the first and second issues you must become satisfied by a preponderance of the evidence that the engine of the' defendant that caused the injury complained of was seriously defective, and such defect was the active and moving cause of the injury; that is, that such defect produced the self movement by reason of force accumulated by the leakage of steam through the defective valves, or put it out of the power of the fireman in charge to control the engine to prevent the injury to the plaintiff. If the engine was in good order, and the injury was caused by the act of the fireman, who had charge of the engine, then the plaintiff cannot recover, as the injury resulted from the act of a fellow servant; but if you find that the defective engine was the active and proximate cause of the injury, and that the defendant had opportunity, through its superintending officers, *251to obtain knowledge of such defeet, them the plaintiff is entitled to recover such damages as you, from, the evidence, see proper to assess.
Ihrarth issue. Before you cam properly consider the question as to the negligence of the conductor of defendant’s tram of cars, you must be satisfied from the evidence that the manager of the engine saw and obeyed the signal of the conductor for the forward movement of the engine, to “ease up” on the pin that coupled the flat car of brick with the train. If you become satisfied from the evidence that the manager of the engine saw and obeyed said signal, then I charge you that there was no negligence on the part of the conductor in giving the signal, — if yon believe Ms testimony, • — for lie had given Ms instructions to Ms subordinates, the plain¡¡iff and Bamseur, to open the switch, and cut off the fiat car of brick and place same on side track. The conductor in supervising bis train saw that a forward movement of the engine was necessary to ease up on the pin, and he liad a right to presume that Ms subordinates had obeyed Ms orders, and were in position to safely and properly uncouple the cars as directed.
Seventh Issue. If you become satisfied from a preponderance of the evidence that the plaintiff was required, by the terms of Ms contract of employment, by the defendant, to couple and uncouple cars when necessary, or when ordered to do so by the conductor: that the plaintiff and witness Bamseur had often worked as fellow servants in the same general line of employment in opening switches and coupling and uncoupling; cars, and no dissatisfaction had been expressed by superior officers,— -then I charge you that the mere fact that plaintiff exchanged employment with Bamseur, and undertook to uncouple the car on this occasion, when the Injury was sustained, he wan not galley of con.fxibo.tory negligcn.ee, even though he disobeyed the express order of the conductor. He certainly was,not guilty oí conlribntory negligence if lie was, according to his - testimony, In the line of Ms duty, and was obeying the command of the conductor.
As to the manner ¿pici methods of coupling and uncoupling cara, the evidence tends íé show iliax there is no certain and fixed manner and method of doing such work, but that persons discharging such imposed duties are usually governed by the circumstances of the occasion, and the place where the cars are stopped. Long ex perience has shown that attempts to get on a moving train, or to couple and uncouple such mo\ big train, are very dangerous, and any person injured in such hazardous attempt negligently contributes to Ms own injury. It Is well known, that the management of .moving railroad trains is hazardous, and all persons who engage In such employment assume the ordinary Incidental risks arising from accident and the unskillful acta of their fellow servants.
Eighth issue. You assess the damages. The judge has nothing to do with this Issue, except to see that excessive daniages are mot assessed.
In reply to an instruction requested by counsel of plaintiff at dose of charge. If you believe the testimony of the witness Wright that *252plaintiff gave the signal that brought the car upon him, then I charge you that plaintiff was guilty of contributory negligence, and cannot recover.
At the close of the charge the court asked counsel if they desired any further instructions or any modification of instructions given. Counsel of defendant replied that they had handed to the court, at the close of the evidence, written instructions which they wished to he given, and urged the same in their arguments, and had no other instructions to request. The jury then retired, and, after several hours deliberation, returned a verdict for $4,333.33£. The court supposed that the jury had rendered a compromise verdict, and on inquiry ascertained such to be the fact. The court then remarked to counsel of plaintiff that, unless they agreed to a verdict assessing damages at $1,500, the verdict would be set aside, and a new trial granted. Upon the consent of counsel of plaintiff the jury returned a verdict for the damages indicated by the court.